Name: Commission Regulation (EEC) No 2938/88 of 23 September 1988 amending Regulation (EEC) No 380/88 drawing up the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets, within the meaning of Article (3) (1) of Council Regulation (EEC) No 729/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 88 Official Journal of the European Communities No L 264/47 COMMISSION REGULATION (EEC) No 2938/88 of 23 September 1988 amending Regulation (EEC) No 380/88 drawing up the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets , within the meaning of Article (3) ( 1 ) of Council Regulation (EEC) No 729/70 1 . The following item is added under ' II . Sugar' : 5a . Aid for adaptation in the beet sugar processing industry in the Azores pursuant to Article 9 (4a) of Regulation (EEC) No 1785/81 '. 2 . The following section is added : 'XVII . Provisions not specific to any of the above sectors The EAGGF Guarantee Section 's 50 % contribution to the financing of expenditure by the Member States as provided for in Article 1 ( 1 ) and (2) of Regulation (EEC) No 797/85 of schemes (withdrawal of arable land) covered by Article la of that Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having, regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ('), as last amended by Regulation (EEC) No 2050/88 (2), and in particular Article 1 thereof, Whereas the list of measures constituting intervention to stabilize the agricultural markets indicated in Article 1 of Regulation (EEC) No 1883/78 requires the addition of two measures adopted following the European Council of 11 and 12 February 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 380/88 (3) is hereby amended as follows. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5. 8 . 1978, p . 1 . (2) OJ No L 185, 15. 7. 1988, p . 6 . 0 OJ No L 38 , 11 . 3 . 1988, p . 10 .